Citation Nr: 1448824	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to February 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law Judge in June 2013.  

In addition to the Veteran's paper claims file, there is an electronic (Virtual VA) paperless claims file.  The Veteran's Virtual VA claims file includes additional VA treatment records and a transcript of the June 2013 hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

At the outset, the Board notes that there are additional VA treatment records associated with the Veteran's paperless claims file and they pertain to the Veteran's service-connected PTSD; however, there is no waiver of initial RO consideration of this evidence and the most recent statement of the case (SOC) is dated in January 2012.  See 38 C.F.R. § 20.1304 (2013).  Because this claim is being remanded for additional development, the Board also finds that, on remand, the RO should review and consider the evidence submitted since January 2012 and issue another Supplemental Statement of the Case (SSOC) as necessary.

The Veteran was afforded VA examinations in March 2010, April 2010, April 2011, and December 2011.  The Veteran testified that his PTSD symptomatology has increased in severity since the December 2011 VA examination, and his representative testified that he witnessed the increased symptomatology.  The Veteran testified that in 2012 he hit and killed a woman with his car and since then his flashbacks and dreams, related to his in-service stressor, have increased and he now has panic attacks multiple times a day.  The Board notes that the Veteran's VA treatment records document that in September 2012 he reported the motor vehicle accident.   Based on the Veteran's testimony, the 2012 motor vehicle accident, and the fact that his VA examination is over three years old, the Board finds that the Veteran should be afforded a new VA examination.  When the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding VA and private treatment records.  The AOJ should also request that the Veteran provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the AOJ should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

2.  The Veteran should be afforded a VA examination to determine the current nature and severity of his PTSD.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.

The VA examiner should discuss any effect of the Veteran's PTSD on his social and occupational functioning. 

If there is an increase in symptomatology, the VA examiner should state, if possible, the date of increase, i.e. if the increase was since the date of claim (February 16, 2010) or since the post-service motor vehicle accident (August 2012). 

All opinions expressed should be accompanied by supporting rationale.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence; this should include all evidence to the record since the issuance of the January 2012 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

